Title: To George Washington from Benjamin Galloway, 27 March 1792
From: Galloway, Benjamin
To: Washington, George

 

Sir,
Annapolis [Md.] March 27th 1792.

I have taken the Liberty of making the following Communication, in confidence that it will be attributed to a proper Motive, though it should not eventually be productive of the desired Consequence—a Young Gentleman, who served the United States in the Cavalry during the late War; who was afterwards honoured with an Appointment in your Family, and who now resides on the Eastern Shore of the State of Maryland, by a casual concurrence of unfortunate Circumstances, has sustained a considerable Loss of property, insomuch that he has it in contemplation to remove himself, an amiable Wife, and large young Family to the Western Waters—being incapacitated to encounter the Difficulties necessarily connected with such an Undertaking, the probable Consequences would be extremely distressful to himself and Family: I am perswaded Inclination will not be wanting in your Disposition, Sir, to make such provision for him as will enable him to continue in this Country, should a favourable Opportunity offer for so doing, by such an Appointment in the Service of his Country, as his Qualifications entitle him to fill, with Credit to himself and advantage to the Commonwealth—I am with perfect Consideration. Sir. Your Obedient & devoted Servt

Benjamin Galloway

